Citation Nr: 1402536	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  10-19 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a lumbar spine disorder, to include degenerative disc disease.

3.  Entitlement to an initial evaluation in excess of 10 percent for hearing loss, left ear.

4.  Entitlement to an initial evaluation for coronary artery disease (CAD), post myocardial infarction and stenting, in excess of 10 percent, prior to January 14, 2005, and in excess of 30 percent thereafter.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  November 2008, April 2009, and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran testified during a Board hearing, held by the undersigned, in August 2012.  A copy of the hearing transcript (Transcript) has been associated with the record.

The issues of entitlement to service connection for PTSD and a lumbar spine disorder; as well as entitlement to an initial evaluation in excess of 10 percent for CAD, prior to January 14, 2005, and in excess of 30 percent thereafter; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has not established service connection for hearing loss, right ear.

2.  Audiological evaluations reflect that the Veteran's service-connected left ear hearing loss has been manifested by, at worst, Level XI hearing impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the issues, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified in March 2004 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in April 2009.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required in this case.

The Veteran is challenging the initial evaluation assigned following the grant of service connection for hearing loss.  In Dingess, the United States Court of Appeals for Veterans Claims (Veterans Court) held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   Thus, because the notice that the Veteran was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  

As for the duty to assist, the Veteran's service treatment records have been obtained.  Pertinent post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  During the Veteran's August 2012 Board hearing, he did not identify any outstanding VA treatment records pertaining to the claim decided herein.  While the Veteran noted that he was in receipt of disability payments from the Social Security Administration (SSA), the Board notes that the Veteran is already in receipt of the maximum allowable schedular rating for his disability, and the most recent VA examination of record demonstrated that the Veteran was completely deaf in the left ear.  As such, VA is not obligated to remand an appeal to procure records which would not affect the rating for the disability at issue.  See Golz v. Shinseki, No. 09-7039 (Fed. Cir.) (Jan. 4, 2010.  The Board therefore finds that no additional evidence, which may aid the Veteran's claims or might be pertinent to the claims, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was most recently afforded a VA examinations to address his claim in February 2012.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination report is adequate to decide the claim addressed in this decision, as it included a thorough review of the file, as well as examination findings relevant to the issue at hand.  The VA audiologist also fully described the effects of this disability on the Veteran's occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  As addressed in further detail below, additional development is not necessary to decide either claim at this time.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating

In this case, the Veteran claims that his currently service-connected left ear hearing loss is more severe than indicated by his evaluation of 10 percent.  The Board points out that disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2013). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  In this case, the evidence of record does not establish additional, distinct time periods in which the issue on appeal resulted in symptoms that would warrant staged ratings.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with    38 C.F.R. § 4.25 (2013).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  

With respect to the Veteran's service-connected sensorineural hearing loss, the Rating Schedule provides a table for rating purposes to determine a Roman numeral designation (I through XI) for hearing impairment, established by a State-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz (divided by four).  See 38 C.F.R. Part 4; see also 38 C.F.R. § 4.85, Table VI (2013).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  The horizontal row represents the ear having the poorer hearing, and the vertical column represents the ear having the better hearing.  See Id.  In cases such as this, where only one ear is service connected, the non-service connected ear shall be assigned a Roman numeral designation for a hearing impairment of I.  See 38 C.F.R. § 4.85(f).

Regulations codified at 38 C.F.R. § 4.86 provide for two provisions for evaluating veterans with certain patterns of hearing impairment that cannot always be accurately assessed under section 4.85, due to the fact that the speech discrimination test may not reflect the severity of impairment of communicative functioning which these veterans experience.  Under 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  See 38 C.F.R. § 4.86(a) (2013).  Also, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  38 C.F.R. § 4.86(b) (2013).  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a), (b) (2013).  

The Board notes that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

A review of the evidence of record reveals that the Veteran was most recently afforded a VA audiological examination for compensation purposes in February 2012.  Following an audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
LEFT

105+
105+
105+
105+

The puretone threshold average was 105 in the Veteran's left ear, and speech discrimination could not be tested.  Under the applicable schedular criteria, the findings above represent Level XI hearing impairment in the left ear, and, with consideration of 38 C.F.R. § 4.86(a) under Table VI and Table VIA.  The examiner further noted that the Veteran had profound sensorineural hearing loss in the left ear, but normal hearing in his right ear.  As such, his left ear hearing loss did not hinder his ability to gain and maintain gainful employment.  See Martinak.

When combined on Table VII, the Level XI designation in the left ear, coupled with the Level I designation of the right ear, the Veteran's hearing loss results in a 10 percent rating based on the results of the February 2012 VA examination.  The mechanical application of the rating criteria, therefore, does not warrant a rating in excess of 10 percent for left ear hearing loss, which is in fact the maximum schedular rating when only one ear is service connected.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board has also reviewed the Veteran's VA outpatient treatment records that show treatment for hearing loss.  However, as the Veteran's left ear hearing loss was profound, indicated by the highest possible notation of sensorineural hearing loss of 105+ at every frequency, and with a speech recognition score that could not even be tested, the February 2012 report represents the worst possible audiological findings for his left ear.  

In light of the foregoing, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's left ear hearing loss.  In reaching this conclusion, the Board has also not overlooked the Veteran's statements in support of his claim.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g. a loss of hearing acuity.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board finds the objective medical findings and opinions provided by the experts of record should be afforded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators . . .").  

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).  The symptoms of his disability have been accurately reflected by the schedular criteria.  While the Board acknowledges that the Veteran has profound hearing loss in the left ear, such effects do not take the Veteran's case outside the norm as to warrant the assignment of any higher evaluation on an extra-schedular basis.  Noting that the Veteran's right ear hearing is normal, the Veteran's description of hearing difficulties and the effect of his hearing loss on daily activities is consistent with the degree of disability addressed by the current 10 percent evaluation.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether any disability on appeal requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In light of the foregoing, to include the fact that a 10 percent evaluation is the maximum rating when only one ear is service connected, the Board finds that an initial rating in excess of 10 percent is not warranted for the Veteran's left ear hearing loss.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for left ear hearing loss is denied.


REMAND

Although the Board sincerely regrets any additional delay, the issues of entitlement to service connection for PTSD and a lumbar spine disorder; as well as entitlement to an initial evaluation in excess of 10 percent for CAD, prior to January 14, 2005, and in excess of 30 percent thereafter; and entitlement to a TDIU must remanded for further development.

With regard to his claim for service connection for a back disorder, the Veteran testified in August 2012 that he hurt his back during service in Fort Lee, Virginia, after picking up a "water buffalo" (water tank) and hooking it to a truck.  He further testified that he did not report to sick call at that time, and that it had worsened since that incident.  He also indicated that he did not suffer a post-service back injury.  See Transcript, pp. 15, 16.  

The Board notes that a complaint of in-service back pain was documented on a report dated December 8, 1970, and that a March 2006 MRI led to a diagnosis of degenerative disc disease with back and lower extremity pain.  While the Veteran has reported that his back symptoms have been continuous since his period of active duty, the Board points out that he has not received a VA examination in connection with his claim.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must provide a medical examination in a service connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. Id at 81.  Here, there is evidence of a current disorder, and there is competent lay evidence reflecting a continuity of symptomatology from the Veteran's period of service to the present.  As such, the Veteran's claim is remanded for an etiological opinion to determine whether the Veteran's current back disorder is related to his period of active service. 

As to the issue of entitlement to service connection for PTSD, while the Veteran testified that he carried a current diagnosis for this disorder (see Transcript, p. 3), following a review of both the claims file and the virtual VA electronic records system, this diagnosis was not found.  Instead, each VA psychiatric examination report specifically noted that an Axis I diagnosis of PTSD was not appropriate in this case.  However, the Veteran further testified that he was in receipt of SSA disability (see Transcript, p. 28), and therefore the Board finds that a PTSD diagnosis may be contained within supporting documents currently on file with SSA.  

To date, the agency of original jurisdiction (AOJ) has not attempted to obtain the Veteran's complete SSA records, which VA normally has a duty to obtain.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  See also Dixon v. Gober, 14 Vet. App. 168, 171 (2000) and Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  Thus, on remand, the AOJ must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  

Regarding the Veteran's cardiac disability, he testified in August 2012 that his symptoms had worsened since his most recent VA examination in January 2012.  In fact, he stated that he reported to the emergency room of the VA Medical Center with chest pains earlier in that year.  A review of the Virtual VA electronic records system supports the Veteran's account, noting that the ER doctor ordered an emergency heart catheterization on August 22, 2012.  

VA's "duty to assist" requires a "thorough and contemporaneous medical examination" that is sufficient to ascertain the current level of disability.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  As noted, the Veteran was last afforded a VA examination to assess the severity of his service-connected heart disability in January 2012.  As such, and because the Veteran has testified that the symptomatology associated with his disability is worse than reflected in the prior examination, the claim must be remanded for a current, pertinent VA examination to provide findings that are consistent with applicable rating criteria, to include all necessary testing, so as to accurately rate his disability on appeal, as well as to determine whether his service-connected disabilities result in a bar to substantially-gainful employment.  The medical examination must consider the records of prior medical treatment in order to assure a fully informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).   

Finally, the Board notes that the Veteran's claim of entitlement to TDIU is inextricably intertwined with the other issues addressed above.  As such, the Board finds that remanding this issue for contemporaneous consideration is warranted.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that, where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  

Accordingly, the case is REMANDED for the following actions:

1.  Request SSA to furnish a copy of its decision, as well as copies of all medical records underlying that determination.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After obtaining SSA records, to the extent available, the Veteran should be afforded a VA orthopedic examination to determine the etiology and severity of his lumbar spine disorder, to include degenerative disc disease.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected right hip and right knee disabilities.  

Is it at least as likely as not (50% or greater possibility) that any current lumbar spine diagnosis was incurred in service, or is otherwise related to his period of active duty?  

 
The examiner must provide a complete rationale for his or her opinion.  If an opinion cannot be provided without resort to mere speculation, the examiner must so state and must provide a rationale for such conclusion.

NOTE: The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

3.  Following completion of the above, the RO/AMC shall schedule an additional VA cardiology examination so as to assess the current severity of the Veteran's service-connected CAD.  Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2013).  

Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner(s) for review in conjunction with the examination.  

4.  After completing the above actions, and any other indicated development, the Veteran's claims must be re-adjudicated.  The Veteran's claim of entitlement to TDIU must be contemporaneously re-adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


